AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)

                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA
                                                                Case No. 17-cr-30054-SMY


 v.                                                             ORDER ON MOTION FOR
                                                                SENTENCE REDUCTION UNDER
                                                                18 U.S.C. § 3582(c)(1)(A)

                                                                (COMPASSIONATE RELEASE)
 KEON BUTLER



        Upon motion of          the defendant        the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:

      GRANTED

            The defendant’s previously imposed sentence of imprisonment of                   is reduced to

       . If this sentence is less than the amount of time the defendant already served, the sentence

is reduced to a time served; or

            Time served.

        If the defendant’s sentence is reduced to time served:

                         This order is stayed for up to fourteen days, for the verification of the

                         defendant’s residence and/or establishment of a release plan, to make

                         appropriate travel arrangements, and to ensure the defendant’s safe

                         release. The defendant shall be released as soon as a residence is verified,
               a release plan is established, appropriate travel arrangements are made,

               and it is safe for the defendant to travel. There shall be no delay in

               ensuring travel arrangements are made. If more than fourteen days are

               needed to make appropriate travel arrangements and ensure the

               defendant’s safe release, the parties shall immediately notify the court and

               show cause why the stay should be extended; or

               There being a verified residence and an appropriate release plan in place,

               this order is stayed for up to fourteen days to make appropriate travel

               arrangements and to ensure the defendant’s safe release. The defendant

               shall be released as soon as appropriate travel arrangements are made and

               it is safe for the defendant to travel. There shall be no delay in ensuring

               travel arrangements are made. If more than fourteen days are needed to

               make appropriate travel arrangements and ensure the defendant’s safe

               release, then the parties shall immediately notify the court and show cause

               why the stay should be extended.

     The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

     Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

of     probation or     supervised release of         months (not to exceed the unserved

portion of the original term of imprisonment).

            The defendant’s previously imposed conditions of supervised release apply to

        the “special term” of supervision; or


                                          2
                   The conditions of the “special term” of supervision are as follows:




           The defendant’s previously imposed conditions of supervised release are unchanged.

           The defendant’s previously imposed conditions of supervised release are modified as

       follows:



    DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file a response on or before        , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

    DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED (Optional)

       Defendant’s obesity does not support a finding of compelling and extraordinary

circumstances. While his condition puts him at increased risk for contracting COVID-19 and for

severe illness from COVID-19, the Court notes that Defendant previously contracted COVID-19

and remained asymptomatic. Further, Defendant has refused the opportunity to get vaccinated

against COVID-19. Defendant’s refusal to take preventive measures undermines his assertion that

extraordinary and compelling reasons exist to warrant his release from prison.

       The § 3553(a) factors also weigh against his release. Defendant has multiple BOP

disciplinary infractions and remains classified at a High-Risk Recidivism Level by the BOP.




                                                  3
           DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.

       IT IS SO ORDERED.

       DATED: June 21, 2021




                                                     STACI M. YANDLE
                                                     United States District Judge




                                                 4
